Case: 13-30556      Document: 00512564239         Page: 1    Date Filed: 03/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30556
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.



SUSAN MICHELLE PLATT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:12-CR-94-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Susan Michelle Platt appeals her guilty plea conviction to possession
with intent to distribute 50 grams or more of methamphetamine. In her plea
agreement with the Government, Platt preserved her right to appeal the
district court’s denial of her motion to suppress evidence of the contraband
seized from the vehicle she was driving.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30556    Document: 00512564239     Page: 2   Date Filed: 03/18/2014


                                 No. 13-30556

      Platt argues that the prolonged traffic stop and search violated her
Fourth Amendment rights because the officer’s alleged reasons for her
continued detention were insufficient to support a reasonable suspicion. She
asserts that the nervousness exhibited by her and her passenger and their
inconsistencies in reporting their travel plans did not justify their continued
detention.
      When reviewing a denial of a motion to suppress evidence, this court
reviews factual findings for clear error and the ultimate constitutionality of
law enforcement action de novo. United States v. Pack, 612 F.3d 341, 347 (5th
Cir. 2010). Platt does not assert that the initial traffic stop was not justified
at its inception and, thus, it is necessary only to determine if the officer
extended the detention based on a reasonable suspicion of further criminal
activity. See United States v. Brigham, 382 F.3d 500, 506-07 (5th Cir. 2004)
(en banc). The totality of the circumstances described by the officer, including
the demeanor and behavior of Platt and her passenger, their inconsistent
stories, and their prior drug criminal histories were sufficient to support a
reasonable suspicion that Platt may be engaged in additional criminal activity.
See Pack, 612 F.3d at 350-52.       The length of Platt’s detention was not
unreasonable in light of these factors and the K-9 sweep, and the extended
detention did not result in a violation of Platt’s Fourth Amendment rights. See
id. at 358.
      Additionally, Platt contends that the evidence should have been
suppressed because the search of her vehicle was conducted without a warrant.
A warrantless search of an automobile does not constitute a Fourth
Amendment violation if it is supported by probable cause. United States v.
Seals, 987 F.2d 1102, 1107 (5th Cir. 1993). A positive alert by a trained canine
creates probable cause to search a vehicle. United States v. Sanchez-Pena, 336



                                       2
    Case: 13-30556    Document: 00512564239     Page: 3   Date Filed: 03/18/2014


                                No. 13-30556

F.3d 431, 444 (5th Cir. 2003). Once the trained K-9 dog alerted to the vehicle,
the officers had probable cause to search Platt’s vehicle for drugs without
obtaining a warrant. Because Platt was not under arrest at the time of the
search, the officers were not precluded from searching areas that were
accessible to her. Cf. Arizona v. Gant, 556 U.S. 332 (2009). The warrantless
search did not constitute a Fourth Amendment violation.
      Platt argues that the inconsistencies in the timing of the events cast
doubt on the testimony of the officers. The minor discrepancies in the timing
of the events were explained by the testimony of the officers and the
documentary evidence presented.      Platt did not present any testimony to
dispute that evidence, and the magistrate judge found the testimony of the
officers to be credible. The district court’s factual findings were not clearly
erroneous, and it did not commit legal error in determining that there was no
violation of Platt’s Fourth Amendment rights.
      The district court’s denial of Platt’s motion to suppress is AFFIRMED.




                                      3